Hughes, J. This is an appeal from a decree in chancery holding that McDonald, the appellant, held lands described in the complaint and the decree in trust for the appellee, and ordering partition thereof. The appellee is the daughter of Sarah C. McDonald, and the grand-daughter of Mathew Davis, who died in September, 1866, leaving six heirs, of whom the appellee’s mother, since deceased, was one. A few days before his death the said Mathew Davis, by absolute deed of warranty, reciting a consideration of $8000 conveyed to the appellant, who was his son-in-law, certain lands, being the lands involved in this suit, in which the appellee claims a one-sixth interest, being as she claims the one-sixth interest of her mother as one of the six heirs of the said Mathew Davis. The deed did not purport to convey the lands to McDonald as trustee. There was evidence tending to show that, at the time when the conveyance was made, Mathew Davis, the grantor, was largely indebted, and made the conveyance to hinder his creditors, and effect a compromise of his indebtedness. But the conclusion we have reached in the case makes it unnecessary that we should discuss that phase of the case. Proof was introduced that McDonald really paid no consideration for the conveyance. In his answer he denied the trust, pleaded the statute of frauds, the statute of limitation, and relied upon the warranty in Davis’ deed to him, to bar the appellee’s right of recovery. It appears in evidence that McDonald afterwards took deeds from the other heirs of Mathew Davis conveying to him respectively, as recited in the deeds, their one-sixth interest in the lands conveyed to him by their father, Mathew Davis, reciting considerations varying from $860 to $2150. It also appears in evidence that from time to time he had paid to the appellee, and for her maintainance and education, various sums of money, amounting in the aggregate to more than $1300. There is evidence tending to show that the appellant, after the death of Mathew Davis, had a guardian appointed for the appellee, who was then a minor, and that he proposed at one time to convey her some land, but did not do so. In no writing introduced in evidence does it appear that Mathew Davis declared in writing a trust in the lands at the time the conveyance was made by him to McDpnald, or at any other time, or that he orally dedared any trust in the lands. Nor does it appear from the evidence that the appellant acknowledged, or declared that he held the lands in trust. There is no such statement or acknowledgment in any of the deeds he took from the five heirs, or in the receipts he took for moneys he paid to or for the appellee. There appears no memorandum in writing acknowledging or declaring a trust upon the part of the appellant, nor is there any evidence in the case that he declared or acknowledged the trust orally ; save and except the testimony of Mrs. Eh V. McDonald, a daughter of Mathew Davis, who testified that there was a written declaration of trust. But her testimony is, in our opinion, somewhat vague and uncertain, and is opposed to the decided weight of the evidence all taken together. We are therefore constrained to believe she is in error as to this, and that there was no written declaration of trust.  1. Bxpress ldUby paroi.°v’  Are the facts sufficient to establish a trust ? Our statute of frauds, section 3382 of Mansfield’s Digest, provides : “ All declarations or creations of trust or confidences of any lands or tenements shall be manifested and proven, by some writing signed by the party, who is or shall be by law enabled to declare such trusts, or by his last will in writing, or else they shall be void.” Before the statute of frauds, trusts in lands might be proved by parol because at common law a deed in writing was not necessary to transfer land. “The land could be conveyed by mere livery of seizin in the presence of the freeholders of the neighborhood, who might be called upon to witness the act.” 1 Perry on Trusts, sec. 74. It is said that “the statute of frauds will be satisfied if the trust can be manifested or proved by any subsequent acknowledgement by the trustee, as by an express declaration, or any memorandum to that effect, or by a letter under his hand, or by his answer in chancery, or by his affidavit,” etc. ; “in short by any writing in which the fiduciary relation between the parties and its terms can be clearly read. And if there is any competent written evidence that the person holding the legal title is only a trustee, that will open the door for the admission of parol evidence to explain the position of the parties,” etc. 1 Perry on Trusts, secs. 81 and 82, and cases cited. Mr. Reed in his work on the Statute of Frauds, sec. 851, says: “Since the Statute of Frauds, however, express trusts cannot be proved by parol against a deed, * * * and evidence of the purpose of a deed is inadmissible to establish an express trust, and uses, being within the Statute of Frauds, cannot be taken to a stranger by parol averment.” “ Orol proof cannot be heard to engraft an express trust upon a deed absolute in terms.” Kelly v. Karsner, 72 Ala. 110; Lawson v. Lawson, 117 Ill. 98; Phillips v. South Park Com'rs, 119 Ill. 626; Green v. Cates, 73 Mo. 122; Pavey v. Am. Ins. Co., 56 Wis. 221; Ratliff v. Ellis, 2 Ia. 59. Had the appellant admitted in his answer a parol agreement, and pleaded the statute of frauds, he would have been entitled to the benefit of it. Sorrells v. Sorrells, 4 Ark. 296; Rowe v. Teed, 15 Ves. 375. A parol promise to reconvey comes within the statute of frauds, where the conveyance is absolute. Holt v. Moore, 37 Ark. 146; Robinson v. Robinson, 45 Ark. 481; Morris v. Morris, 2 Bibb, 311; Movan v. Hays, 1 Johns. Ch. 339; McClain v. McClain, 57 Ia. 167. It appears therefore that there was no express trust in this case, and there could be no other. It becomes unnecessary to notice other questions in the case. The decree is reversed, and the complaint is dismissed for the want of equity.